As filed with the Securities and Exchange Commission on May 21, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22842 FORUM FUNDS II Three Canal Plaza, Suite 600 Portland, Maine 04101 Jessica Chase, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: September 30 Date of reporting period: November 3, 2014 – March 31, 2015 ITEM 1. REPORT TO STOCKHOLDERS. TABLE OF CONTENTS Gurtin National Municipal Value Fund A Message to Our Shareholders 3 Performance Chart and Analysis 5 Schedule of Investments 7 Statement of Assetsand Liabilities 11 Statement of Operations 12 Statement ofChanges in Net Assets 13 Financial Highlights 14 Gurtin California Municipal Value Fund A Message to Our Shareholders 15 Performance Chart and Analysis 17 Schedule of Investments 19 Statement of Assets and Liabilities 23 Statement of Operations 24 Statement of Changes in Net Assets 25 Financial Highlights 26 Notes to Financial Statements 27 Additional Information 31 GURTIN NATIONAL MUNICIPAL VALUE FUND A MESSAGE TO OUR SHAREHOLDERS MARCH 31, 2015 Dear Shareholders: The Gurtin Value Funds continue to maintain a high credit quality discipline and focus on maximizing long-term income while preserving capital. We believe our ability to help maximize risk adjusted long-term income lies in our ability to be nimble, contrarian investors staying true to our aforementioned discipline while taking advantage of opportunities created by the following inefficiencies in the municipal market: 1. The tax-free nature of municipal bonds which has resulted in a predominantly retail buyer base. The retail buyer is generally less sophisticated about credit quality as well as the difference between total return and sustainable income. For this reason, individuals tend to chase return and buy when prices are high and rising (positive rear view mirror total returns), and sell when prices are low and declining (negative rear view mirror total returns). 2. The lack of liquidity in the municipal market since the onset of the credit crisis which has resulted in municipal yields being driven higher and spreads wider as Treasury yields rise, and yields lower and spreads tighter as Treasury yields fall. While the mutual fund complex has nearly doubled in size since the onset of the credit crisis, banks have had to significantly reduce their ongoing inventory of municipal bond holdings due to increased capital requirements instituted by Dodd Frank legislation. This has resulted in a nearly 50% reduction in daily municipal secondary trading since 2008. 3. The lack of fundamental research in the high grade municipal market and the reliance on ratings agencies as the ultimate arbiters of credit. Following the collapse of bond insurance in 2008, credit spreads widened significantly. We have found that the widening and tightening of credit spreads coincident with rising and falling interest rates tends to be quite random in nature, many times devoid of any fundamental logic. The combination of the above inefficiencies marks what we refer to as the “unalienable rights of the municipal market”. However, these rights can only be enjoyed by those shareholders who understand the opportunity and the importance of our maintaining a patient and disciplined approach to the investment process which requires that we: 1. Look for opportunities to generate value rather than chasing returns and buying bonds when prices are high. Whereas total return focused fund managers may buy 20-year bonds at 3.83% and hope they go to 2.35% (as was the case in 2014), we instead maintain an income focus, looking for other opportunities to generate value such as buying bonds with coupons of approximately 5.00% that are priced close to par (price of 100) because the market is pricing in the fact that they should get called away at their very near-term call date. This approach was a backbone of our strategy during periods of low yields and tight spreads, such as 2012, the early part of 2013, and 2014 through the first quarter of 2015. 2. Buy bonds – sometimes aggressively – when retail investors are selling. Credit fears or the transient pain of short-term total return losses inflicted by rising interest rates present opportunistic periods which tend to erupt over a short time horizon and then ripple selectively through the market for months. Examples include the 2008 credit crisis, Meredith Whitney’s ill-fated prediction of “hundreds of billions of dollars of impending high profile municipal defaults” in 2010, and the taper tantrum of 2013. All resulted in many months of opportunities to buy bonds with solid yields. If the market environment is presenting us with what we believe to be outstanding risk adjusted yields, we may aggressively buy bonds. Examples include times when the news media is reporting about pension issues, or defaults, or the Fed raising rates, even as everyone else you know may be selling. In our experience, this is generally the best time to buy. Looking forward, we stay patient and stick to our discipline, believing that the Fed’s dovish stance and data dependency 3 GURTIN NATIONAL MUNICIPAL VALUE FUND A MESSAGE TO OUR SHAREHOLDERS MARCH 31, 2015 leave the Fed free to react to future economic data with rate hikes. We remain poised to take advantage of the opportunities that we believe will arise from the volatility and outsized market reaction likely to follow the Fed’s eventual decision to raise interest rates, recognizing the potential opportunities to be created by volatility and outsized market reactions – even in the absence of a substantial increase in interest rates. In our opinion, a fit with our contrarian point of view. Sincerely, William R. Gurtin CEO, CIO, Managing Partner Gurtin Fixed Income Management, LLC There can be no guarantee that any strategy (risk management or otherwise) will be successful. All investing involves risk, including potential loss of principal. Bonds: Investing in the bond market is subject to certain risks including market, interest-rate, issuer, credit and inflation risk; investments may be worth more or less than the original cost when redeemed. Income from municipal bonds may be subject to state and local taxes and at times the alternative minimum tax; a strategy concentrating in a single or limited number of states is subject to greater risk of adverse economic conditions and regulatory changes. The value of most bond funds and fixed income securities are impacted by changes in interest rates. Bonds and bond funds with longer durations tend to be more sensitive and more volatile than securities with shorter durations; bond prices generally fall as interest rates rise. Liquidity Risk: Certain types of municipal securities that a Fund may hold may be less “liquid,” or more difficult to purchase or sell, in a short period of time than other investments. The Fund may experience losses if required to sell such less liquid investments within an unreasonable period of time or at unfavorable prices. 4 GURTIN NATIONAL MUNICIPAL VALUE FUND PERFORMANCE CHART AND ANALYSIS MARCH 31, 2015 The following chart reflects the change in the value of a hypothetical $250,000 investment in Institutional Shares, including reinvested dividends and distributions, in Gurtin National Municipal Value Fund (the “Fund”) compared with the performance of the benchmark, Bank of America Merrill Lynch Municipal Miscellaneous Index 7-12 Years(“BAML Muni Misc 7-12”) and the Bank of America Merrill Lynch Municipals Blended Index (“BAML Muni Blended”), since inception. The BAML Muni Misc 7-12 was formerly known as the Merrill Lynch Municipals Miscellaneous 7-12 Years Index and measures the performance of municipal securities with a remaining term to final maturity greater than or equal to 7 years and less than 12 years. The BAML Muni Blended is a blend of 75% of The Bank of America Merrill Lynch 7-12 Year US Large Cap Municipal Securities Index, a subset of the Bank of America Merrill Lynch US Large Cap Municipal Securities Index including all securities with a remaining term to final maturity greater than or equal to 7 years and less than 12 years, and 25% of the Bank of America Merrill Lynch 12-22 Year US Large Cap Municipal Securities Index, a subset of the Bank of America Merrill Lynch US Large Cap Municipal Securities Index including all securities with a remaining term to final maturity greater than or equal to 12 years and less than 22 years. The total return of the BAML Muni Misc 7-12 and the BAML Muni Blended includes the reinvestment of dividends and income. The total return of the Fund includes operating expenses that reduce returns, while the total return of the BAML Muni Misc 7-12 and the BAML Muni Blended does not include expenses. The Fund is professionally managed while the BAML Muni Misc 7-12 and the BAML Muni Blended are unmanaged and are not available for investment. Performance data quoted represents past performance and is no guarantee of future results. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than original cost. For the most recent month-end performance, please call (844) 342-5763. As stated in the Fund’s current prospectus, the annual operating expense ratio (gross) is 1.03%. However, the Fund’s adviser has contractually agreed to waive its fee and/or reimburse expenses to limit total operating expenses(excluding all taxes, interest, portfolio transaction expenses, acquired fund fees and expenses, proxy expenses and extraordinary expenses) to 0.60%, through January 28, 2016. During the period, certain fees were waived and/or expenses reimbursed; otherwise, returns would have been lower. The performance table and graph do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Returns greater than one year are annualized. 5 GURTIN NATIONAL MUNICIPAL VALUE FUND PERFORMANCE CHART AND ANALYSIS MARCH 31, 2015 A privately offered fund managed by the Gurtin National Municipal Value Fund’s Adviser and portfolio management team (“Predecessor Fund”) reorganized into the Gurtin National Municipal Value Fund on November 3, 2014. This Predecessor Fund was organized on November 16, 2009 and commenced operations on May 3, 2010. The Predecessor Fund had an investment objective and strategies that were, in all material respects, identical to those of the Fund, and was managed in a manner that, in all material respects, complied with the investment guidelines and restrictions of the Gurtin National Municipal Value Fund. The Predecessor Fund, however, was not registered as an investment company under the Investment Company Act of 1940 (the “1940 Act”), and the Predecessor Fund was not subject to certain investment limitations, diversification requirements, liquidity requirements, and other restrictions imposed by the 1940 Act and the Internal Revenue Code of 1986 which, if applicable, may have adversely affected its performance. The Gurtin National Municipal Value Fund’s performance for periods prior to the commencement of operations is that of the Predecessor Fund and is based on calculations that are different from the standardized method of calculations adopted by the SEC. The performance of the Predecessor Fund was calculated net of the Predecessor Fund’s fees and expenses. The performance of the Predecessor Fund has not been restated to reflect the fees, estimated expenses and fee waivers and/or expense limitations of the Gurtin National Municipal Value Fund. If the performance of the Predecessor Fund had been restated to reflect the applicable fees and expenses of the Gurtin National Municipal Value Fund, the performance may have been higher or lower. Past performance is not indicative of future results. 6 GURTIN NATIONAL MUNICIPAL VALUE FUND SCHEDULE OF INVESTMENTS MARCH 31, 2015 Principal Security Description Rate Maturity Value Municipal Bonds - 94.9% Arizona- 2.1% $ County of Pinal AZ, Arizona Certificate of Participation % 12/01/29 $ Arkansas - 0.1% Arkansas Development Finance Authority, Arkansas Revenue Bond, Series B 04/01/21 California- 30.2% California Health Facilities Financing Authority, California Revenue Bond 07/01/26 California Health Facilities Financing Authority, California Revenue Bond, Series A 04/01/25 California Health Facilities Financing Authority, California Revenue Bond, Series A 04/01/25 California Health Facilities Financing Authority, California Revenue Bond, Series A 04/01/25 California State Public Works Board, California Revenue Bond, Series B1 03/01/30 California State Public Works Board, California Revenue Bond, Series C 10/01/22 California State Public Works Board, California Revenue Bond, Series G 11/01/37 City of Fairfield CA, California Certificate of Participation, Series A (a) 04/01/30 Principal Security Description Rate Maturity Value $ County of San Bernardino CA, California Certificate of Participation % 08/01/28 $ Golden State Tobacco Securitization Corp., California Revenue Bond 06/01/35 Golden State Tobacco Securitization Corp., California Revenue Bond, Series A 06/01/29 Golden State Tobacco Securitization Corp., California Revenue Bond, Series A 06/01/38 Los Angeles County Public Works Financing Authority, California Revenue Bond, Series A 12/01/17 Los Angeles County Public Works Financing Authority, California Revenue Bond, Series A 12/01/25 Magnolia School District, California General Obligation Bond 08/01/31 Modesto Irrigation District Financing Authority, California Revenue Bond (b) 09/01/27 Natomas Unified School District, California General Obligation Bond (a) 08/01/26 Natomas Unified School District, California General Obligation Bond (a) 08/01/27 State of California, General Obligation Bond, Series 07 10/01/27 See Notes to Financial Statements.7 GURTIN NATIONAL MUNICIPAL VALUE FUND SCHEDULE OF INVESTMENTS MARCH 31, 2015 Principal Security Description Rate Maturity Value $ Stockton East Water District, California Certificate of Participation, Series B (a) 5.96-5.97 % 04/01/20 $ Stockton East Water District, California Certificate of Participation, Series B (a) 04/01/26 Victor Valley Community College District, California General Obligation Bond, Series A 08/01/29 Florida - 6.0% South Florida Water Management District, Florida Certificate of Participation 10/01/36 South Miami Health Facilities Authority, Florida Revenue Bond 08/15/32 Illinois - 7.0% Chicago Park District, Illinois General Obligation Bond, Series A 01/01/27 Chicago Park District, Illinois General Obligation Bond, Series A 01/01/33 Chicago Park District, Illinois General Obligation Bond, Series A 01/01/33 Illinois Finance Authority, Illinois Revenue Bond, Series D 11/01/28 Township of Campton IL, Illinois General Obligation Bond 12/15/19 Principal Security Description Rate Maturity Value $ Will Grundy Etc Counties Community College District No. 525, Illinois General Obligation Bond, Series B % 06/01/36 $ Kansas - 3.0% Kansas Development Finance Authority, Kansas Revenue Bond 10/01/16 Maryland - 1.1% Montgomery County Housing Opportunites Commission, Maryland Revenue Bond, Series C 07/01/31 Massachusetts - 2.0% Massachusetts Housing Finance Agency, Massachusetts Revenue Bond, Series C 12/01/30 Michigan - 9.9% Michigan State Building Authority, Michigan Revenue Bond 10/15/25 Michigan State Building Authority, Michigan Revenue Bond 10/15/28 Michigan State Building Authority, Michigan Revenue Bond 10/15/33 Michigan State Building Authority, Michigan Revenue Bond, Series A 10/15/31 Michigan State Housing Development Authority, Michigan Revenue Bond, Series A 10/01/29 See Notes to Financial Statements.8 GURTIN NATIONAL MUNICIPAL VALUE FUND SCHEDULE OF INVESTMENTS MARCH 31, 2015 Principal Security Description Rate Maturity Value Missouri - 0.5% $ St Louis Municipal Finance Corp., Missouri Revenue Bond % 02/15/23 $ Nevada - 6.5% County of Clark, Nevada General Obligation Bond 11/01/30 County of Clark, Nevada General Obligation Bond 11/01/35 Nevada Housing Division, Nevada Revenue Bond, Series A 10/01/20 New York - 8.1% New York City Water & Sewer System, New York Revenue Bond 06/15/30 New York City Water & Sewer System, New York Revenue Bond 06/15/30 New York City Water & Sewer System, New York Revenue Bond 06/15/38 New York City Water & Sewer System, New York Revenue Bond 06/15/38 New York State Dormitory Authority, New York Revenue Bond, Series D 02/15/19 New York State Thruway Authority, New York Revenue Bond, Series G 01/01/32 Schenectady Metroplex Development Authority, New York Revenue Bond, Series A 08/01/33 Ohio - 7.8% American Municipal Power, Inc., Ohio Revenue Bond, Series B 02/15/37 Principal Security Description Rate Maturity Value $ County of Franklin OH, Ohio Revenue Bond, Series C % 05/01/35 $ Gallia County Local School District, Ohio General Obligation Bond 12/01/30 Oregon - 0.1% State of Oregon Housing & Community Services Department, Oregon Revenue Bond, Series B 07/01/26 Texas - 3.2% Lower Colorado River Authority, Texas Revenue Bond 05/15/15 Washington - 6.4% Central Puget Sound Regional Transit Authority, Washington Revenue Bond 02/01/28 Port of Seattle WA, Washington Revenue Bond, Series A 03/01/35 State of Washington, Washington Certificate of Participation, Series D 07/01/28 Wisconsin - 0.9% Central Brown County Water Authority, Wisconsin Revenue Bond 12/01/30 Total Municipal Bonds (Cost $53,974,670) 56,333,091 Shares Security Description Value Money Market Fund - 3.5% Fidelity Government Money Market Fund, 0.01% (b) (Cost $2,083,885) Total Investments - 98.4% (Cost $56,058,555)* $ 58,416,976 Other Assets & Liabilities, Net – 1.6% Net Assets – 100.0% $ (a) Zero coupon bond. Interest rate presented is yield to maturity. (b) Variable rate security. Rate presented is as of March 31, 2015. See Notes to Financial Statements.9 GURTIN NATIONAL MUNICIPAL VALUE FUND SCHEDULE OF INVESTMENTS MARCH 31, 2015 * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. For more information on valuation inputs, and their aggregation into the levels used in the table below, please refer to the Security Valuation section in Note 2 of the accompanying Notes to Financial Statements. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2015. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ - Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total $ The Level 2 value displayed in this table includes Municipal Bonds and a Money Market Fund. Refer to this Schedule of Investments for a further breakout of each Municipal Bond security by state. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended March 31, 2015. AFA PORTFOLIO HOLDINGS % of Total Investments Municipal Bonds 96.4 % Money Market Funds 3.6 % 100.0 % See Notes to Financial Statements.10 GURTIN NATIONAL MUNICIPAL VALUE FUND STATEMENT OF ASSETS AND LIABILITIES MARCH 31, 2015 ASSETS Total investments, at value (Cost $56,058,555) $ Receivables: Fund shares sold Dividends and interest Prepaid expenses Deferred offering costs Total Assets LIABILITIES Payables: Fund shares redeemed Distributions payable Accrued Liabilities: Adviser Investment adviser fees Fund services fees Other expenses Total Liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income 4 Accumulated net realized loss ) Net unrealized appreciation NET ASSETS $ SHARES OF BENEFICIAL INTEREST AT NO PAR VALUE (UNLIMITED SHARES AUTHORIZED) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE $ See Notes to Financial Statements.11 GURTIN NATIONAL MUNICIPAL VALUE FUND STATEMENT OF OPERATIONS PERIOD ENDED MARCH 31, 2015* INVESTMENT INCOME Dividend income $ Interest income Total Investment Income EXPENSES Investment adviser fees Fund services fees Custodian fees Registration fees Professional fees Trustees' fees and expenses Offering costs Miscellaneous expenses Total Expenses Fees waived and expenses reimbursed ) Net Expenses NET INVESTMENT INCOME NET REALIZED AND UNREALIZED GAIN (LOSS) Net realized loss on investments ) Net change in unrealized appreciation (depreciation) on investments NET REALIZED AND UNREALIZED GAIN INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ * Commencement of operations was November 3, 2014. See Notes to Financial Statements.12 GURTIN NATIONAL MUNICIPAL VALUE FUND STATEMENT OF CHANGES IN NET ASSETS November 3, 2014* through March 31, 2015 OPERATIONS Net investment income $ Net realized loss ) Net change in unrealized appreciation (depreciation) Increase in Net Assets Resulting from Operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) CAPITAL SHARE TRANSACTIONS Sale of shares (Note 1) Reinvestment of distributions Redemption of shares ) Increase in Net Assets from Capital Share Transactions Increase in Net Assets NET ASSETS Beginning of Period - End of Period (Including line (a)) $ SHARE TRANSACTIONS Sale of shares (Note 1) Reinvestment of distributions Redemption of shares ) Increase in Shares (a) Undistributed net investment income $ 4 * Commencement of operations. See Notes to Financial Statements.13 GURTIN NATIONAL MUNICIPAL VALUE FUND FINANCIAL HIGHLIGHTS These financial highlights reflect selected data for a share outstanding throughout the period. INSTITUTIONAL CLASS November 3, 2014 (a) through March 31, 2015 NET ASSET VALUE, Beginning of Period $ INVESTMENT OPERATIONS Net investment income(b) Net realized and unrealized gain (loss) Total from Investment Operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) NET ASSET VALUE, End of Period $ TOTAL RETURN % (c) RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) $ Ratios to Average Net Assets: Net investment income % (d) Net expenses % (d) Gross expenses(e) % (d) PORTFOLIO TURNOVER RATE 3 % (c) (a) Commencement of operations. (b) Calculated based on average shares outstanding during the period. (c) Not annualized. (d) Annualized. (e) Reflects the expense ratio excluding any waivers and/or reimbursements. See Notes to Financial Statements. 14 GURTIN CALIFORNIA MUNICIPAL VALUE FUND A MESSAGE TO OUR SHAREHOLDERS MARCH 31, 2015 Dear Shareholders: The Gurtin Value Funds continue to maintain a high credit quality discipline and focus on maximizing long-term income while preserving capital. We believe our ability to help maximize risk adjusted long-term income lies in our ability to be nimble, contrarian investors staying true to our aforementioned discipline while taking advantage of opportunities created by the following inefficiencies in the municipal market: 1. The tax-free nature of municipal bonds which has resulted in a predominantly retail buyer base. The retail buyer is generally less sophisticated about credit quality as well as the difference between total return and sustainable income. For this reason, individuals tend to chase return and buy when prices are high and rising (positive rear view mirror total returns), and sell when prices are low and declining (negative rear view mirror total returns). 2. The lack of liquidity in the municipal market since the onset of the credit crisis which has resulted in municipal yields being driven higher and spreads wider as Treasury yields rise, and yields lower and spreads tighter as Treasury yields fall. While the mutual fund complex has nearly doubled in size since the onset of the credit crisis, banks have had to significantly reduce their ongoing inventory of municipal bond holdings due to increased capital requirements instituted by Dodd Frank legislation. This has resulted in a nearly 50% reduction in daily municipal secondary trading since 2008. 3. The lack of fundamental research in the high grade municipal market and the reliance on ratings agencies as the ultimate arbiters of credit. Following the collapse of bond insurance in 2008, credit spreads widened significantly. We have found that the widening and tightening of credit spreads coincident with rising and falling interest rates tends to be quite random in nature, many times devoid of any fundamental logic. The combination of the above inefficiencies marks what we refer to as the “unalienable rights of the municipal market”. However, these rights can only be enjoyed by those shareholders who understand the opportunity and the importance of our maintaining a patient and disciplined approach to the investment process which requires that we: 1. Look for opportunities to generate value rather than chasing returns and buying bonds when prices are high. Whereas total return focused fund managers may buy 20-year bonds at 3.83% and hope they go to 2.35% (as was the case in 2014), we instead maintain an income focus, looking for other opportunities to generate value such as buying bonds with coupons of approximately 5.00% that are priced close to par (price of 100) because the market is pricing in the fact that they should get called away at their very near-term call date. This approach was a backbone of our strategy during periods of low yields and tight spreads, such as 2012, the early part of 2013, and 2014 through the first quarter of 2015. 2. Buy bonds – sometimes aggressively – when retail investors are selling. Credit fears or the transient pain of short-term total return losses inflicted by rising interest rates present opportunistic periods which tend to erupt over a short time horizon and then ripple selectively through the market for months. Examples include the 2008 credit crisis, Meredith Whitney’s ill-fated prediction of “hundreds of billions of dollars of impending high profile municipal defaults” in 2010, and the taper tantrum of 2013. All resulted in many months of opportunities to buy bonds with solid yields. If the market environment is presenting us with what we believe to be outstanding risk adjusted yields, we may aggressively buy bonds. Examples include times when the news media is reporting about pension issues, or defaults, or the Fed raising rates, even as everyone else you know may be selling. In our experience, this is generally the best time to buy. Looking forward, we stay patient and stick to our discipline, believing that the Fed’s dovish stance and data dependency 15 GURTIN CALIFORNIA MUNICIPAL VALUE FUND A MESSAGE TO OUR SHAREHOLDERS MARCH 31, 2015 leave the Fed free to react to future economic data with rate hikes. We remain poised to take advantage of the opportunities that we believe will arise from the volatility and outsized market reaction likely to follow the Fed’s eventual decision to raise interest rates, recognizing the potential opportunities to be created by volatility and outsized market reactions – even in the absence of a substantial increase in interest rates. In our opinion, a fit with our contrarian point of view. Sincerely, William R. Gurtin CEO, CIO, Managing Partner Gurtin Fixed Income Management, LLC There can be no guarantee that any strategy (risk management or otherwise) will be successful. All investing involves risk, including potential loss of principal. Bonds: Investing in the bond market is subject to certain risks including market, interest-rate, issuer, credit and inflation risk; investments may be worth more or less than the original cost when redeemed. Income from municipal bonds may be subject to state and local taxes and at times the alternative minimum tax; a strategy concentrating in a single or limited number of states is subject to greater risk of adverse economic conditions and regulatory changes. The value of most bond funds and fixed income securities are impacted by changes in interest rates. Bonds and bond funds with longer durations tend to be more sensitive and more volatile than securities with shorter durations; bond prices generally fall as interest rates rise. Liquidity Risk: Certain types of municipal securities that a Fund may hold may be less “liquid,” or more difficult to purchase or sell, in a short period of time than other investments. The Fund may experience losses if required to sell such less liquid investments within an unreasonable period of time or at unfavorable prices. 16 GURTIN CALIFORNIA MUNICIPAL VALUE FUND PERFORMANCE CHART AND ANALYSIS MARCH 31, 2015 The following chart reflects the change in the value of a hypothetical $250,000 investment in Institutional Shares, including reinvested dividends and distributions, in Gurtin California Municipal Value Fund (the “Fund”) compared with the performance of the benchmark, Bank of America Merrill Lynch Municipals Miscellaneous Index 7-12 Years(“BAML Muni Misc 7-12”) and the Bank of America Merrill Lynch Municipal Blended Index (“BAML Muni Blended”), since inception. The BAML Muni Misc 7-12 was formerly known as the Merrill Lynch Municipals Miscellaneous 7-12 Years Index and measures the performance of municipal securities with a remaining term to final maturity greater than or equal to 7 years and less than 12 years. The BAML Muni Blended is a blend of 75% of The Bank of America Merrill Lynch 7-12 Year US Large Cap Municipal Securities Index, a subset of the Bank of America Merrill Lynch US Large Cap Municipal Securities Index including all securities with a remaining term to final maturity greater than or equal to 7 years and less than 12 years, and 25% of the Bank of America Merrill Lynch 12-22 Year US Large Cap Municipal Securities Index, a subset of the Bank of America Merrill Lynch US Large Cap Municipal Securities Index including all securities with a remaining term to final maturity greater than or equal to 12 years and less than 22 years. The total return of the BAML Muni Misc 7-12 and the BAML Muni Blended includes the reinvestment of dividends and income. The total return of the Fund includes operating expenses that reduce returns, while the total return of the BAML Muni Misc 7-12 and the BAML Muni Blended does not include expenses. The Fund is professionally managed while the BAML Muni Misc 7-12 and the BAML Muni Blended are unmanaged and are not available for investment. Performance data quoted represents past performance and is no guarantee of future results. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than original cost. For the most recent month-end performance, please call (844) 342-5763. As stated in the Fund’s current prospectus, the annual operating expense ratio (gross) is 0.87%. However, the Fund’s adviser has contractually agreed to waive its fee and/or reimburse expenses to limit total operating expenses (excluding all taxes, interest, portfolio transaction expenses, acquired fund fees and expenses, proxy expenses and extraordinary expenses) to 0.60%, through January 28, 2016. During the period, certain fees were waived and/or expenses reimbursed; otherwise, returns would have been lower. The performance table and graph do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Returns greater than one year are annualized. 17 GURTIN CALIFORNIA MUNICIPAL VALUE FUND PERFORMANCE CHART AND ANALYSIS MARCH 31, 2015 A privately offered fund managed by the Gurtin California Municipal Value Fund’s Adviser and portfolio management team (“Predecessor Fund”) reorganized into the Gurtin California Municipal Value Fund on November 3, 2014. This Predecessor Fund was organized on November 16, 2009 and commenced operations on May 3, 2010. The Predecessor Fund had an investment objective and strategies that were, in all material respects, identical to those of the Fund, and was managed in a manner that, in all material respects, complied with the investment guidelines and restrictions of the Gurtin California Municipal Value Fund. The Predecessor Fund, however, was not registered as an investment company under the Investment Company Act of 1940 (the “1940 Act”), and the Predecessor Fund was not subject to certain investment limitations, diversification requirements, liquidity requirements, and other restrictions imposed by the 1940 Act and the Internal Revenue Code of 1986 which, if applicable, may have adversely affected its performance. The Gurtin California Municipal Value Fund’s performance for periods prior to the commencement of operations is that of the Predecessor Fund and is based on calculations that are different from the standardized method of calculations adopted by the SEC. The performance of the Predecessor Fund was calculated net of the Predecessor Fund’s fees and expenses. The performance of the Predecessor Fund has not been restated to reflect the fees, estimated expenses and fee waivers and/or expense limitations of the Gurtin California Municipal Value Fund. If the performance of the Predecessor Fund had been restated to reflect the applicable fees and expenses of the Gurtin California Municipal Value Fund, the performance may have been higher or lower. Past performance is not indicative of future results. 18 GURTIN CALIFORNIA MUNICIPAL VALUE FUND SCHEDULE OF INVESTMENTS MARCH 31, 2015 Principal Security Description Rate Maturity Value Municipal Bonds - 90.0% California- 81.5% $ Abag Finance Authority for Nonprofit Corps, California Revenue Bond % 01/01/33 $ Alameda Public Financing Authority, California Revenue Bond, Series A 07/01/29 Anaheim Public Financing Authority, California Revenue Bond 10/01/21 Bret Harte Union High School District, California Certificate of Participation 09/01/20 California Health Facilities Financing Authority, California Revenue Bond 11/01/33 California Health Facilities Financing Authority, California Revenue Bond 07/01/36 California Infrastructure & Economic Development Bank, California Revenue Bond 08/15/23 California Infrastructure & Economic Development Bank, California Revenue Bond 08/15/29 California State Public Works Board, California Revenue Bond, Series A 12/01/23 California State Public Works Board, California Revenue Bond, Series B 04/01/27 California State Public Works Board, California Revenue Bond, Series B1 03/01/26 Principal Security Description Rate Maturity Value $ California State Public Works Board, California Revenue Bond, Series G % 11/01/31 $ California State Public Works Board, California Revenue Bond, Series G 11/01/37 California State Public Works Board, California Revenue Bond, Series G1 10/01/30 California State Public Works Board, California Revenue Bond, Series I-1 11/01/29 California Statewide Communities Development Authority, California Revenue Bond 07/01/31 Centinela Valley Union High School District, California General Obligation Bond, Series B 08/01/30 Centinela Valley Union High School District, California General Obligation Bond, Series B 08/01/33 Chino Valley Unified School District, California General Obligation Bond (a) 08/01/26 City of Fairfield CA, California Certificate of Participation, Series A (a) 04/01/30 City of Fresno CA Water System, California Revenue Bond, Series A 06/01/18 See Notes to Financial Statements.19 GURTIN CALIFORNIA MUNICIPAL VALUE FUND SCHEDULE OF INVESTMENTS MARCH 31, 2015 Principal Security Description Rate Maturity Value $ Coachella Valley Unified School District, California General Obligation Bond, Series D % 08/01/37 $ Corona Public Financing Authority, California Revenue Bond 09/01/21 County of San Bernardino CA, California Certificate of Participation 08/01/28 County of San Bernardino CA, California Certificate of Participation 08/01/28 Dublin Unified School District, California General Obligation Bond, Series D (a) 08/01/34 East Bay Municipal Utility District Water System, California Revenue Bond, Series A 06/01/35 Golden State Tobacco Securitization Corp., California Revenue Bond 06/01/35 Golden State Tobacco Securitization Corp., California Revenue Bond 06/01/35 Golden State Tobacco Securitization Corp., California Revenue Bond, Series A 06/01/23 Golden State Tobacco Securitization Corp., California Revenue Bond, Series A 06/01/38 Los Angeles Community Redevelopment Agency, California Revenue Bond 09/01/37 Principal Security Description Rate Maturity Value $ Los Angeles County Public Works Financing Authority, California Revenue Bond % 06/01/21 $ Los Angeles County Public Works Financing Authority, California Revenue Bond, Series A 12/01/26 Los Angeles County Schools Regionalized Business Services Corp., California Certificate of Participation, Series B 06/01/27 Los Angeles Department of Water & Power, California Revenue Bond 07/01/31 Los Angeles Department of Water & Power, California Revenue Bond 07/01/35 Los Angeles Municipal Improvement Corp., California Revenue Bond 08/01/23 Magnolia School District, California General Obligation Bond 08/01/31 Modesto Irrigation District Financing Authority, California Revenue Bond (b) 09/01/27 New Haven Unified School District, California General Obligation Bond, Series A (a) 08/01/24 New Haven Unified School District, California General Obligation Bond, Series A (a) 08/01/27 See Notes to Financial Statements.20 GURTIN CALIFORNIA MUNICIPAL VALUE FUND SCHEDULE OF INVESTMENTS MARCH 31, 2015 Principal Security Description Rate Maturity Value $ Oakland Unified School District/Alameda County, California General Obligation % 08/01/26 $ Oakland Unified School District/Alameda County, California General Obligation 08/01/38 Oxnard School District, California General Obligation Bond, Series A 08/01/30 Placentia-Yorba Linda Unified School District, California Certificate of Participation 10/01/30 Port of Oakland, California Revenue Bond 05/01/33 Sacramento City Unified School District, California Revenue Bond 07/01/30 San Bernardino Community College District, California General Obligation Bond 08/01/31 San Bernardino Municipal Water Department, California Certificate of Participation 02/01/17 San Diego Public Facilities Financing Authority, California Revenue Bond, Series A 04/15/29 San Francisco Bay Area Rapid Transit District, California Revenue Bond 07/01/34 San Jose Evergreen Community College District, California General Obligation Bond, Series A (a) 09/01/28 San Jose Evergreen Community College District, California General Obligation Bond, Series A (a) 09/01/28 Principal Security Description Rate Maturity Value $ San Mateo Union High School District, California General Obligation Bond, Series A (a) % 09/01/25 $ Santa Clara County Board of Education, California Certificate of Participation 04/01/25 Santa Monica Public Financing Authority, California Revenue Bond 07/01/33 Saugus/Hart School Facilities Financing Authority, California Revenue Bond, Series B 09/01/26 Saugus/Hart School Facilities Financing Authority, California Revenue Bond, Series B 09/01/27 Sierra View Local Health Care District, California Revenue Bond 07/01/37 State of California Department of Water Resources Power Supply, California Revenue Bond 05/01/15 State of California, General Obligation Bond 10/01/28 State of California, General Obligation Bond 08/01/30 State of California, General Obligation Bond, Series 2007 10/01/27 State of California, General Obligation Bond, Series 2007 05/01/30 Stockton East Water District, California Certificate of Participation, Series B (a) 5.96-6.00 04/01/21 See Notes to Financial Statements.21 GURTIN CALIFORNIA MUNICIPAL VALUE FUND SCHEDULE OF INVESTMENTS MARCH 31, 2015 Principal Security Description Rate Maturity Value $ Stockton East Water District, California Certificate of Participation, Series B (a) % 04/01/25 $ Stockton Unified School District, California General Obligation Bond 07/01/27 Stockton Unified School District, California General Obligation Bond 09/01/30 Tulare County Board of Education, California Certificate of Participation 05/01/33 Victor Valley Community College District, California General Obligation Bond, Series A 08/01/29 District of Columbia - 0.9% District of Columbia, District of Columbia Revenue Bond, Series A 04/01/43 Florida - 3.9% State of Florida, Florida General Obligation Bond 06/01/17 New York - 1.9% New York City Water & Sewer System, New York Revenue Bond 06/15/39 Pennsylvania - 1.1% Pennsylvania Higher Educational Facilities Authority, Pennsylvania Revenue Bond, Series A 08/15/17 South Carolina - 0.7% Aiken County Consolidated School District, South Carolina General Obligation Bond 04/01/15 Total Municipal Bonds (Cost $113,917,017) 118,632,117 Principal Security Description Rate Maturity Value Municipal Demand Note - 1.1% California- 1.1% $ Modesto Irrigation District Financing Authority, California Revenue Bond (b) (Cost $1,456,000) % 09/01/37 $ Shares Security Description Value Money Market Fund - 11.4% Fidelity Government Money Market Fund, 0.01% (b) (Cost $14,957,728) Total Investments - 102.5% (Cost $130,330,745)* $ 135,024,757 Other Assets & Liabilities, Net – (2.5)% ) Net Assets – 100.0% $ (a) Zero coupon bond. Interest rate presented is yield to maturity. (b) Variable rate security. Rate presented is as of March 31, 2015. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. For more information on valuation inputs, and their aggregation into the levels used in the table below, please refer to the Security Valuation section in Note 2 of the accompanying Notes to Financial Statements. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2015. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ - Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total $ The Level 2 value displayed in this table includes Municipal Bonds, a Municipal Demand Note and a Money Market Fund. Refer to this Schedule of Investments for a further breakout of each Municipal Bond and Municipal Demand Note security by state. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended March 31, 2015. AFA PORTFOLIO HOLDINGS % of Total Investments Municipal Bonds 87.8 % Municipal Demand Note 1.1 % Money Market Fund 11.1 % 100.0 % See Notes to Financial Statements.22 GURTIN CALIFORNIA MUNICIPAL VALUE FUND STATEMENT OF ASSETS AND LIABILITIES MARCH 31, 2015 ASSETS Total investments, at value (Cost $130,330,745) $ Receivables: Fund shares sold Dividends and interest Prepaid expenses Deferred offering costs Total Assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed Distributions payable Accrued Liabilities: Adviser Investment adviser fees Trustees’ fees and expenses 25 Fund services fees Other expenses Total Liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income 5 Accumulated net realized loss ) Net unrealized appreciation NET ASSETS $ SHARES OF BENEFICIAL INTEREST AT NO PAR VALUE (UNLIMITED SHARES AUTHORIZED) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE $ See Notes to Financial Statements.23 GURTIN CALIFORNIA MUNICIPAL VALUE FUND STATEMENT OF OPERATIONS PERIOD ENDED MARCH 31, 2015* INVESTMENT INCOME Dividend income $ Interest income Total Investment Income EXPENSES Investment adviser fees Fund services fees Custodian fees Registration fees Professional fees Trustees' fees and expenses Offering costs Miscellaneous expenses Total Expenses Fees waived and expenses reimbursed ) Net Expenses NET INVESTMENT INCOME NET REALIZED AND UNREALIZED GAIN (LOSS) Net realized loss on investments ) Net change in unrealized appreciation (depreciation) on investments NET REALIZED AND UNREALIZED GAIN INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ * Commencement of operations was November 3, 2014. See Notes to Financial Statements.24 GURTIN CALIFORNIA MUNICIPAL VALUE FUND STATEMENT OF CHANGES IN NET ASSETS November 3, 2014* through March 31, 2015 OPERATIONS Net investment income $ Net realized loss ) Net change in unrealized appreciation (depreciation) Increase in Net Assets Resulting from Operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) CAPITAL SHARE TRANSACTIONS Sale of shares (Note 1) Reinvestment of distributions Redemption of shares ) Increase in Net Assets from Capital Share Transactions Increase in Net Assets NET ASSETS Beginning of Period - End of Period (Including line (a)) $ SHARE TRANSACTIONS Sale of shares (Note 1) Reinvestment of distributions Redemption of shares ) Increase in Shares (a) Undistributed net investment income $ 5 * Commencement of operations. See Notes to Financial Statements.25 GURTIN CALIFORNIA MUNICIPAL VALUE FUND FINANCIAL HIGHLIGHTS These financial highlights reflect selected data for a share outstanding throughout the period. INSTITUTIONAL CLASS November 3, 2014 (a) through March 31, 2015 NET ASSET VALUE, Beginning of Period $ INVESTMENT OPERATIONS Net investment income(b) Net realized and unrealized gain (loss) Total from Investment Operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) NET ASSET VALUE, End of Period $ TOTAL RETURN %(c) RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) $ Ratios to Average Net Assets: Net investment income %(d) Net expenses %(d) Gross expenses(e) %(d) PORTFOLIO TURNOVER RATE 17 %(c) (a) Commencement of operations. (b) Calculated based on average shares outstanding during the period. (c) Not annualized. (d) Annualized. (e) Reflects the expense ratio excluding any waivers and/or reimbursements. See Notes to Financial Statements.26 GURTIN VALUEFUNDS NOTES TO FINANCIAL STATEMENTS MARCH 31, 2015 Note 1. Organization Gurtin National Municipal Value Fund and Gurtin California Municipal Value Fund (individually, a “Fund” and, collectively the “Funds”) are non-diversified portfolios of Forum Funds II (the “Trust”). The Trust is a Delaware statutory trust that is registered as an open-end, management investment company under the Investment Company Act of 1940 (the “Act”), as amended. Under its Trust Instrument, the Trust is authorized to issue an unlimited number of each Fund’s shares of beneficial interest without par value. Each Fund currently offers two class of shares: Institutional Shares and Investor Shares.As of March 31, 2015, Investor Shares had not commenced operations. The Gurtin National Municipal Value Fund’s investment objective is to provide current income exempt from regular federal income tax while seeking to preserve capital and liquidity.The Gurtin California Municipal Value Fund’s investment objective is to provide current income exempt from regular federal income tax and California state personal income taxes while seeking to preserve capital and liquidity. Each Fundcommenced operations on November 3, 2014, after they acquired the net assets of privately offered funds managed by the Funds’ adviser and portfolio management team (each a “Predecessor Fund” and collectively the “Predecessor Funds”).The Predecessor Funds of each Fund commenced operations on May 3, 2010. On November 3, 2014, the Predecessor Funds reorganized into each Fund.The reorganization of net assets and unrealized gain from this tax-free transaction was as follows: Fund Date of Contribution Net Assets Shares Issued Unrealized Gain on Investments Received from Reorganization Gurtin National Municipal Value Fund November 3, 2014 $ $ Gurtin California Municipal Value Fund November 3, 2014 Note 2. Summary of Significant Accounting Policies These financial statements are prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”), which require management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent liabilities at the date of the financial statements, and the reported amounts of increases and decreases in net assets from operations during the fiscal period. Actual amounts could differ from those estimates. The following summarizes the significant accounting policies of each Fund: Security Valuation – Exchange-traded securities and over-the-counter securities are valued using the last quoted trade or official closing price, provided by independent pricing services as of the close of trading on the market or exchange for which they are primarily traded, on each Fund business day. In the absence of a sale, such securities are valued at the mean of the last bid and ask price provided by independent pricing services. Non-exchange traded securities for which quotations are available are valued using the last quoted sales price, or in the absence of a sale, at the mean of the last bid and ask prices provided by independent pricing services. Debt securities may be valued at prices supplied by a fund’s pricing agent based on broker or dealer supplied valuations or evaluated bid pricing. Shares of open-end mutual funds are valued at net asset value (“NAV”). Short-term investments that mature in 60 days or less may be valued at amortized cost. Each Fund values its investments at fair value pursuant to procedures adopted by the Trust's Board of Trustees (the "Board") if (1) market quotations are insufficient or not readily available or (2) the adviser believes that the values available are unreliable. The Trust’s Valuation Committee, as defined in each Fund’s registration statement, performs certain functions as they relate to the administration and oversight of each Fund’s valuation procedures. Under these procedures, the Valuation Committee convenes on a regular and ad-hoc basis to review such investments and considers a number of factors, including valuation methodologies and significant unobservable inputs, when arriving at fair value. The Valuation Committee may work with the adviser to provide valuation inputs. In determining fair valuations, inputs may include market-based analytics which may consider related or comparable assets or liabilities, recent transactions, market multiples, book values and other relevant investment information. Adviser inputs may include an income-based approach in 27 GURTIN VALUE FUNDS NOTES TO FINANCIAL STATEMENTS MARCH 31, 2015 which the anticipated future cash flows of the investment are discounted in determining fair value. Discounts may also be applied based on the nature or duration of any restrictions on the disposition of the investments. The Valuation Committee performs regular reviews of valuation methodologies, key inputs and assumptions, disposition analysis and market activity. Fair valuation is based on subjective factors and, as a result, the fair value price of an investment may differ from the security’s market price and may not be the price at which the asset may be sold. Fair valuation could result in a different NAV than a NAV determined by using market quotes. Each Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of each Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 — quoted prices in active markets for identical assets and liabilities Level 2 — other significant observable inputs (including quoted prices of similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 — significant unobservable inputs (including each Fund’s own assumptions in determining the fair value of investments) The aggregate value by input level, as of March 31, 2015, for each Fund’s investments is included at the end of each Fund’s schedule of investments. Security Transactions, Investment Income and Realized Gain and Loss – Investment transactions are accounted for on the trade date. Dividend income is recorded on the ex-dividend date. Interest income is recorded on an accrual basis. Premium is amortized and discount is accreted using the effective interest method. Identified cost of investments sold is used to determine the gain and loss for both financial statement and federal income tax purposes. Distributions to Shareholders – Distributions are based on amounts calculated in accordance with applicable federal income tax regulations, which may differ from GAAP. These differences are due primarily to differing treatments of income and gain on various investment securities held by each Fund, timing differences and differing characterizations of distributions made by each Fund. Federal Taxes – Each Fund intends to qualify each year as a regulated investment company under Subchapter M of the Internal Revenue Code and to distribute all of their taxable income to shareholders. In addition, by distributing in each calendar year substantially all of their net investment income and capital gains, if any, the Funds will not be subject to a federal excise tax. Therefore, no federal income or excise tax provision is required. Each Fund files a U.S. federal income and excise tax return as required. A fund’s federal income tax returns are subject to examination by the Internal Revenue Service for a period of three fiscal years after they are filed. As of March 31, 2015, there are no uncertain tax positions that would require financial statement recognition, de-recognition, or disclosure. Income and Expense Allocation – The Trust accounts separately for the assets, liabilities and operations of each of its investment portfolios. Expenses that are directly attributable to more than one investment portfolio are allocated among the respective investment portfolios in an equitable manner. Offering Costs – Offering costs of $67,862 and $60,947 for the Gurtin National Municipal Value Fund and Gurtin California Municipal Value Fund, respectively, consist of fees related to the certain startup legal costs, initial registration filings, and printing and mailing of the initial prospectus. Such costs are amortized over a twelve-month period beginning with the commencement of operations of the Funds. Commitments and Contingencies – In the normal course of business, each Fund enters into contracts that provide general indemnifications by each Fund to the counterparty to the contract. Each Fund’s maximum exposure under these arrangements 28 GURTIN VALUE FUNDS NOTES TO FINANCIAL STATEMENTS MARCH 31, 2015 is dependent on future claims that may be made against each Fund and, therefore, cannot be estimated; however, based on experience, the risk of loss from such claims is considered remote. Note 3. Fees and Expenses Investment Adviser – Gurtin Fixed Income Management, LLC (the “Adviser”) is the investment adviser to each Fund. Pursuant to an investment advisory agreement, the Adviser receives an advisory fee from each Fund at an annual rate of 0.45% of each Fund’s average daily net assets. Distribution – Foreside Fund Services, LLC serves as each Fund’s distributor (the “Distributor”). The Funds have adopted a Distribution Plan (the “Plan”) for Investor Shares in accordance with Rule 12b-1 of the Act. Under the Plan, the Funds pay the Distributor and/or any other entity as authorized by the Board a fee of up to 0.25% of the average daily net assets of Investor Shares. The Distributor is not affiliated with the Adviser or Atlantic Fund Administration, LLC (d/b/a Atlantic Fund Services) (“Atlantic”) or their affiliates. Other Service Providers – Atlantic provides fund accounting, fund administration, compliance and transfer agency services to each Fund. Atlantic also provides certain shareholder report production, and EDGAR conversion and filing services. Pursuant to an Atlantic services agreement, each Fund pays Atlantic customary fees for its services. Atlantic provides a Principal Executive Officer, a Principal Financial Officer, a Chief Compliance Officer, and an Anti-Money Laundering Officer to each Fund, as well as certain additional compliance support functions. Trustees and Officers – The Trust pays each Independent Trustee an annual retainer fee of $5,000 for service to the Trust ($20,000 for the Chairman). Effective January 1, 2015, each Independent Trustee’s annual retainer fee is $16,000 ($21,000 for the Chairman). The Independent Trustees and Chairman may receive additional fees for special Board meetings. Each Independent Trustee is also reimbursed for all reasonable out-of-pocket expenses incurred in connection with his duties as a Trustee, including travel and related expenses incurred in attending Board meetings. The amount of Independent Trustees’ fees attributable to each Fund is disclosed in the Statement of Operations. Certain officers of the Trust are also officers or employees of the above named service providers, and during their terms of office received no compensation from each Fund. Note 4. Expense Reimbursement and Fees Waived The Adviser has contractually agreed to waive a portion of its fee and reimburse certain expenses to limit total annual operating expenses (excluding all taxes, inerest, portfolio transaction expenses, acquired fund fees and expenses, proxy expense and extraordinary expenses) to 0.60% and 0.85% of average daily net assets through January 28, 2016, of each Fund’s Institutional Shares and Investor Shares, respectively. Other fund service providers have voluntarily agreed to waive a portion of their fees.Voluntary fee waivers may be reduced or eliminated at any time. For the period ended March 31, 2015, fees waived were as follows: Investment Adviser Fees Waived Other Waivers Total Fees Waived Gurtin National Municipal Value Fund $ $ $ Gurtin California Municipal Value Fund Note 5. Security Transactions The cost of purchases and proceeds from sales of investment securities (including maturities), other than short-term investments during the period ended March 31, 2015, were as follows: Purchases Sales Gurtin National Municipal Value Fund $ $ Gurtin California Municipal Value Fund 29 GURTIN VALUE FUNDS NOTES TO FINANCIAL STATEMENTS MARCH 31, 2015 Note 6. Federal Income Tax As of March 31, 2015, distributable earnings (accumulated loss) on a tax basis were as follows: Other Temporary Differences Undistributed Tax Exempt Income Undistributed Ordinary Income Capital and Other Losses Unrealized Appreciation Total Gurtin National Municipal Value Fund $ ) $ $ $ ) $ $ Gurtin California Municipal Value Fund (15,203 ) (5,718 ) The difference between components of distributable earnings on a tax basis and the amounts reflected in the Statements of Assets and Liabilities are primarily due to end of period distributions payable in each Fund. Gurtin National Municipal Value Fund and Gurtin California Municipal Value Fund have $265 and $48 respectively, of available short-term capital loss carryforwards and $19,673 and $5,670, respectively of available long-term capital loss carryforwards that have no expiration date. Note 7. Subsequent Events Subsequent events occurring after the date of this report through the date these financial statements were issued have been evaluated for potential impact and each Fund has had no such events. 30 GURTIN VALUE FUNDS ADDITIONAL INFORMATION MARCH 31, 2015 Investment Advisory Agreement Approval The investment advisory agreement between the investment adviser and the Trust, must be approved for initial terms no greater than two years, and must be renewed at least annually thereafter by the vote of the Trustees, including a majority of the Trustees who are not parties to the agreements or “interested persons” of any party thereto (the “Independent Trustees”). On June 12, 2014, the Board met in person, joined by representatives of the Adviser, independent legal counsel to the Independent Trustees (“Independent Legal Counsel”), and others to consider information related to the approval of the investment advisory agreement between the Trust, on behalf of each Fund, and the Adviser for the performance of investment advisory services to the Funds. A description of the Board’s conclusions in approving the agreements follows. In preparation for its June meeting of the Board of Trustees of the Trust (“June Meeting”), the Trustees were presented with a wide range of information to assist in their deliberations. Those materials included information from Lipper Inc. (“Lipper”), a leading independent source of data about the mutual fund industry, which compares the Funds’ total contractual investment advisory fees and total expenses with an appropriate group of peer funds that were selected by Lipper. That information included comparisons of the fees and expenses of each Gurtin Fund with the peer group both before and after waivers. Those materials also included a copy of the proposed investment advisory agreement other information regarding the fee arrangement. The Board considered future potential economies of scale resulting from potential future increases in the size of the Funds and the extent to which it could later be appropriate for some portion of the benefit of these economies of scale to be shared with the Funds’ shareholders. The Trustees also received a memorandum from Independent Legal Counsel concerning their responsibilities with respect to the approval of the investment advisory agreement, and met in executive session with Independent Legal Counsel while deliberating. The Board also reviewed information that was provided by the Adviser concerning the following: · The terms of the proposed investment advisory agreement, including the fees payable under the agreement, and the commitment of the Adviser to provide expense caps and fee waivers for the Funds; · The manner in which the Funds’ shares would be distributed and the presence of a distribution fee that could be paid by the Funds; · The nature and extent of the services to be provided by the Adviser, including information about the investment objective, policies and strategies applicable to the Funds; · The personnel of the Adviser, including educational background, experience in the investment management industry, and the ability of the Adviser to retain qualified personnel; · The proposed compliance program of the Adviser; · The financial condition and stability of the Adviser; · The potential for the Adviser to derive benefits that are ancillary to serving as an investment adviser to the Funds; · The investment performance of the Adviser with respect to its similarly managed accounts, and the investing philosophy of the Adviser; · The profitability of the Adviser from the advisory fee to be paid by each of the Funds. At the June Meeting, the Trustees reviewed, evaluated, and discussed among themselves and with the Adviser and Independent Legal Counsel, among other things, the information referenced above. The Trustees also considered the overall reputation, capabilities, and commitment of the Adviser to provide high-quality service to the Funds. After discussion and consideration amongst themselves, and with the Adviser and Independent Legal Counsel, the Independent Trustees concluded that the nature and extent of the investment advisory services to be provided by the Adviser to the Funds would be appropriate and consistent with the terms of the investment advisory agreement, including the amount of fees to be paid under the advisory agreement. At the June Meeting, the Board unanimously approved the investment advisory agreement. The Independent Trustees agreed that no single factor was determinative of their decision to approve the investment advisory agreement. Proxy Voting Information A description of the policies and procedures that each Fund uses to determine how to vote proxies relating to securities held 31 GURTIN VALUE FUNDS ADDITIONAL INFORMATION MARCH 31, 2015 in each Fund’s portfolio is available, without charge and upon request, by calling (844) 342-5763 and on the U.S. Securities and Exchange Commission’s (the “SEC”) website at www.sec.gov. Each Fund’s proxy voting record for the period from the Fund’s commencement of operations to June 30 will be available, without charge and upon request, by calling (844) 342-5763 and no later than August 31 of this year on the SEC’s website at www.sec.gov. Availability of Quarterly Portfolio Schedules Each Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. These filings are available, without charge and upon request on the SEC’s website at www.sec.gov or may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling (800) SEC-0330. Shareholder Expense Example As a shareholder of the Funds, you incur ongoing costs, including management fees, distribution and/or service (12b-1) fees (for Investor Shares only) and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from November 3, 2014 (commencment of operations), through March 31, 2015. Actual Expenses – The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes – The second line of the table below provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not each Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in each Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. Beginning Account Value November 3, 2014 Ending Account Value March 31, 2015 Expenses Paid During Period * Annualized Expense Ratio * Gurtin National Municipal Value Fund Actual $ $ $ 0.60% Hypothetical (5% return before expenses) $ $ $ 0.60% Gurtin California Municipal Value Fund Actual $ $ $ 0.60% Hypothetical (5% return before expenses) $ $ $ 0.60% * Expenses are equal to each Fund’s annualized expense ratio as indicated above multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year divided by 365 to reflect the half-year period (except that the average account values reflect the Fund’s actual return information for the 151-day period between November 3, 2014, the commencement date of Fund operations, through March 31, 2015). 32 FOR MORE INFORMATION Investment Adviser Gurtin Fixed Income Management, LLC 440 Stevens Avenue, Suite 260 Solana Beach, CA92075 www.gurtin.com Transfer Agent Atlantic Fund Services, LLC P.O. Box 588 Portland, ME04112 www.atlanticfundservices.com Distributor Foreside Fund Services, LLC Three Canal Plaza, Suite 100 Portland, ME04101 www.foreside.com Gurtin National Municipal Value Fund Gurtin California Municipal Value Fund P.O. Box 588 Portland, ME04112 (844) 342-5763 This report is submitted for the general information of the shareholders of the Funds.It is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus, which includes information regarding the Funds’ risks, objectives, fees and expenses, experience of its management, and other information. 223-SAR-0315 ITEM 2. CODE OF ETHICS. Not applicable. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable ITEM 6. INVESTMENTS. (a) Included as part of report to shareholders under Item 1. (b) Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8.PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS The Registrant does not accept nominees to the board of trustees from shareholders. ITEM 11. CONTROLS AND PROCEDURES (a) The Registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report. (b) There were no changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. ITEM 12. EXHIBITS. (a)(1)Not applicable. (a)(2) Certifications pursuant to Rule 30a-2(a) of the Act, and Section 302 of the Sarbanes-Oxley Act of 2002. (Exhibits filed herewith) (a)(3)Not applicable. (b)Certifications pursuant to Rule 30a-2(b) of the Act, and Section 906 of the Sarbanes-Oxley Act of 2002. (Exhibit filed herewith) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. RegistrantForum Funds II By /s/ Jessica Chase Jessica Chase, Principal Executive Officer Date 5/11/15 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By /s/ Jessica Chase Jessica Chase, Principal Executive Officer Date 5/11/15 By /s/ Karen Shaw Karen Shaw, Principal Financial Officer Date 5/11/15
